Title: To James Madison from Andrew Moore, 9 April 1801 (Abstract)
From: Moore, Andrew
To: Madison, James


9 April 1801, Rockbridge. “I find that a report prevails here—That the Marshall appointed for this district is not Commission.d In Consequence of Which Mr John Alexander of this place has applied to me To Mention him through you to the President. I have Mentiond Shields as an applicant for the same Appointment—and feel a Reluctance in Mentioning a Second. A Candid Statement However of the Pretentions of the Applicants Will be the best Guide to a favorable Cho[i]ce. Mr Alexander is a Young Man Highly esteemed by all his Acqua[i]ntances—Industrious and attentive to Buisness—Has with his Connections considrable Influance in the county. From my long Acquaintance with him as well as from his known Character for diligenc[e] and attention to Buisness—Should The President Confer the Appointment I am assur.d he will discharge the Duties with Ability and Integrity.”
Adds in a postscript: “My low State of Health Obliges me to imploy a Scribe to write for me. I begin to recover Slowly after a Confinement of Near five Months.”
